ORDER

PER CURIAM.
On May 26, 1997, Sandra L. Ceriotti slipped and fell on a poolside mat at a residence jointly owned by Hilda Hibbeler and Elaine G. Ledergerber. Sandra suffered severe injuries, and brought suit against Hilda and Elaine for those injuries. Sandra’s husband, Thomas J. Ceriotti, also sued for damages he alleged were caused by the injuries to his wife. The jury found Sandra Ceriotti to be 95% responsible for the fall and awarded her a judgment for 5% of the damages assessed. The judgment on husband’s claim was for the defendant. This appeal followed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 84.16(b).